Citation Nr: 1812953	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-31 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel







INTRODUCTION

The Veteran was a member of the Army National Guard with active duty for training (ACDUTRA) from October 1959 to April 1960.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he currently has bilateral hearing loss that has resulted from acoustic trauma suffered in military service.  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  In this case, the results of a private audiological examination in September 2012 show that the Veteran currently suffers from bilateral hearing loss for VA purposes. 

Also, the Veteran has indicated that he first experienced exposure to acoustic trauma during basic training while firing weapons with no hearing protection.  He also indicated that at that time he began to experience the effects of hearing loss which have continued since.  The Veteran is competent to testify to his own experiences.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran's service personnel records show that his military occupational specialty (MOS) was that of a food service helper, but they also confirm that he underwent rifle and weapons training in November 1959.  Therefore, the Board finds the Veteran's statements regarding noise exposure during basic training to be credible.  

The Veteran has not been afforded a VA examination in this case.  VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low for purposes of requesting an examination.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In this case, given the medical evidence indicating a current diagnosis of bilateral hearing loss, the statements of the Veteran, and the service personnel records indicating that the Veteran underwent weapons training during his period of ACDUTRA, the Board finds the threshold requirements discussed in McLendon are met, warranting a VA examination in this case.  

In addition, while the case is in remand status, the Veteran should be provided with an opportunity to identify any additional pertinent evidence in support of his claim.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

2.  After receiving all additional records, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his bilateral hearing loss.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, including audiological and controlled speech discrimination (Maryland CNC) testing, and the reports of any such testing incorporated into the examination report to be associated with the claims file.  

After a review of the claims file and an examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss is related to the Veteran's service, to include any noise exposure from weapons training incurred during basic training?

For purposes of this question, the examiner should consider the Veteran's statements that he first experienced exposure to acoustic trauma during basic training while firing weapons with no hearing protection, and that he began to experience the effects of hearing loss at that time which have continued since.  The examiner should also note that service personnel records confirm that he underwent rifle and weapons training in November 1959.  

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




